Citation Nr: 0844334	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent urinary 
tract infections with neurogenic bladder, postoperative, 
currently evaluated as 60 percent disabling. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU) by reason of 
service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims for a rating in excess of 60 
percent for recurrent urinary tract infections with 
neurogenic bladder, postoperative, and TDIU.  She perfected a 
timely appeal to that decision.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's recurrent urinary tract infections with 
neurogenic bladder, postoperative, is not manifested by 
persistent edema and albuminuria, generalized poor health, 
and it does not require regular dialysis or result in 
markedly decreased kidney function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
recurrent urinary tract infections with neurogenic bladder, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.115b, Diagnostic Code 7504 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2006 from the RO to the veteran which 
was issued prior to the RO decision in November 2006.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in August 
2006.  In addition, the December 2006 SOC, the February 2007 
SOC, and the May 2007 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in July 2006.  

By letter dated in July 2006, the veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  She 
was also provided SOCs in December 2006 and February 2007, 
and an SSOC in May 2007, which reviewed and considered all 
evidence of record.  Therefore, the veteran has been provided 
with all necessary notice regarding her claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, the 
veteran is able to report and understand the elements of the 
disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for recurrent 
urinary tract infections with neurogenic bladder, 
postoperative, given that she has been provided all the 
criteria necessary for establishing increased ratings, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To the extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  

II.  Factual background.

An October 2003 rating action granted service connection for 
recurrent urinary tract infections with neurogenic bladder, 
postoperative, evaluated as 0 percent disabling, effective 
April 22, 2003.  Thereafter, in March 2005, the RO assigned a 
10 percent evaluation for the recurrent urinary tract 
infections with neurogenic bladder, postoperative, effective 
December 21, 2004.  Subsequently, in July 2005, the RO 
increased the evaluation for the recurrent urinary tract 
infections with neurogenic bladder, postoperative, from 10 
percent to 60 percent, effective December 21, 2004.  

In a statement in support of claim (VA Form 21-4138), 
received in June 2006, the veteran requested an increased 
rating for her service-connected recurrent urinary tract 
infections with neurogenic bladder.  The veteran indicated 
that her disability had increased in severity.  

The veteran was afforded a VA compensation examination in 
August 2006.  At that time, the veteran reported recurrent 
urinary tract infections that started since 1997; she noted 
that her condition has gotten progressively worse.  The 
veteran indicated that she was currently taking neurotin for 
neurogenic bladder, and diazepam for bladder spasm and 
anxiety; she stated that those medications make her groggy.  
The veteran denied any problems with fever/chills, malaise, 
night sweats, or dizziness.  No endocrine symptoms were 
reported.  No cardiac symptoms were noted.  The veteran 
reported problems with urinary incontinence, frequency, 
urgency, and constant hesitancy.  The veteran also reported 
weekly urethral discharge and daily flank pain.  The veteran 
reported daytime voiding intervals of less than 1 hour, 
voiding 5 or more times at night, and she reported stress 
incontinence with wearing of absorbent materials which must 
be changed more than 4 times a day.  She reported recurrent 
urinary tract infections requiring continuous treatment.  No 
dialysis was reported.  No gynecological symptoms were noted.  
It was noted that the veteran weighed 151 pounds, which was a 
30 percent weight gain.  There was no impact noted on the 
veteran's gait.  

Examination of the heart, abdomen, gastrointestinal system, 
genitourinary system, extremities, and musculoskeletal system 
were all normal.  The lab test revealed findings of normal 
creatinine and normal BUN.  It was noted that the veteran 
worked as a home health aid.  She was not working currently 
because of the repeated urinary tract infection and chronic 
pelvic pain, and the charge nurse did not want her to work 
under medication.  The pertinent diagnosis was recurrent 
urinary tract infection with neurogenic bladder, 
postoperative, with chronic pelvic pain.  

VA progress notes dated from September 2006 through November 
2006 show that the veteran continued to receive follow up 
evaluation and treatment for chronic abdominal and pelvic 
pain.  

III.  Legal Analysis-Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The service-connected recurrent urinary tract infections with 
neurogenic bladder, postoperative, are currently evaluated as 
60 percent disabling under Diagnostic Code 7504.  

Diagnostic Code 7504 provides that chronic pyelonephritis is 
to be evaluated as urinary tract infection or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7504.  

Urinary tract infection is rated as 10 percent disabling if 
the condition requires long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent evaluation, the highest provided 
under this provision, is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

In this regard, the Board notes that the veteran is already 
receiving in excess of the 30 percent evaluation, which is 
the maximum disability evaluation possible for evaluation of 
urinary tract infection.  

Alternatively, renal dysfunction is evaluated under 38 C.F.R. 
§ 4.115a.  See38 C.F.R. § 4.115a (2008).  A 60 percent rating 
is assigned for renal dysfunction with constant albuminuria 
with some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under DC 7101.  An 
80 percent rating is assigned for renal dysfunction with 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg%, creatinine 4 to 8 mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, of limitation of exertion.  A 100 percent rating 
is assigned for renal dysfunction requiring regular dialysis 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria, BUN more than 80 
mg%, creatinine more than 8 mg%, or markedly decreased 
function of kidney or other organ system, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating 
greater than 60 percent for recurrent urinary tract 
infections with neurogenic bladder.  The veteran's service-
connected disability is not shown to be manifested by renal 
dysfunction with persistent edema and albuminuria, with a 
blood urea nitrogen (BUN) level from 40 to 80 milligrams per 
100 milliliters (mg%); or, a creatinine level from 4 to 8 
mg%.  Significantly, on the occasion of the most recent VA 
examination in August 2006, laboratory test reported noted 
normal creatinine and normal BUN levels.  No history of renal 
dysfunction or kidney failure was reported.  And, the veteran 
is not receiving or required to receive dialysis.  Moreover, 
the veteran has not reported weakness or lethargy, either on 
exam or during regular treatment.  Nor has any limitation of 
exertion been documented in the record.  Her examination 
revealed no edema.  

Overall, the evidence of record does not indicate that the 
service-connected disability is manifested by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion or 
that it precludes more than sedentary activity due to 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  In this regard, during the August 
2006 VA examination, evaluation of the cardiovascular system, 
abdomen, gastrointestinal system, genitourinary system, 
extremities, and musculoskeletal system were all normal; and, 
the veteran was reported to have gained weight.  

In the absence of abnormal laboratory testing or general 
health impairment attributable to the service connected 
disease, an increased evaluation is not warranted.  The 
preponderance of the evidence demonstrates that the criteria 
for the higher ratings have not been met.  Therefore, the 
benefit of the doubt provision does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  


ORDER

A rating in excess of 60 percent for recurrent urinary tract 
infections with neurogenic bladder, postoperative, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

A preliminary review of the record with respect to the 
veteran's claim for TDIU discloses a need for further 
development prior to final appellate review.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2008).  

In the present case, the evidence shows that the veteran is 
employed as a home health aid.  However, the evidence does 
tend to show that her service-connected urinary tract 
infections and neurogenic bladder interferes with her ability 
to perform her job.  The August 2006 VA examination reflects 
the veteran is prescribed medication for pain and bladder 
symptoms, which causes drowsiness such that the veteran's 
supervisor has asked her not to work.  In addition, it is 
conceivable that the need to go to the bathroom and to change 
absorbent materials would interfere with her ability to 
function.

The August 2006 examiner offered the opinion that the 
veteran's service connected disability was not the cause of 
the veteran's unemployability.  The physician observed that 
the veteran was able to function in another employment field.  
However, the examiner reported that the claims folder was not 
made available for review in conjunction with the 
examination.  This opinion is therefore not probative.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2008); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
this case, there is no examination report of record assessing 
the effect of the service-connected disability on the 
veteran's ability to maintain gainful employment.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of her service-
connected disability on her 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of her 
recurrent urinary tract infections with 
neurogenic bladder.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a total compensation rating based on 
individual unemployability.  

3.  If the action taken on the claim 
remains adverse to the veteran, she and 
her representative should be furnished an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and her representative should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for VA examination could 
result in the denial of her claim.  38 C.F.R. § 3.655.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


